Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 11, 2018

The Court of Appeals hereby passes the following order:

A19A0473. EVANSWOOD, LLC et al. v. KELLY GREEN.

      Appellants in this case have appealed the trial court’s order provisionally
granting class certification and granting class discovery. Appellants and appellee have
filed a consent motion for limited remand pending settlement proceedings, explaining
that they have reached a tentative settlement agreement in the case on behalf of the
entire class, which requires the trial court’s approval pursuant to OCGA § 9-11-23
(e). They estimate that it will take 120 days to seek approval of and implement the
class settlement.
      Having considered the motion, it is hereby ORDERED that this case be
REMANDED to the trial court pending its approval of the class settlement. If the
class settlement has not been approved and implemented within 120 days from the
date of entry of this order (the “expiration date”), appellant may re-institute the appeal
by filing a new Notice of Appeal in the trial court no later than 30 days after the
expiration date.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/11/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.